Exhibit 10.8

 

Summary of Directors Ongoing Compensation

 

As of June 30, 2019 our non-executive officer directors receive cash
compensation as follows:

 

● Annual compensation of $15,000;

 

● Meeting participation fee of $935 per in-person meeting; and

 

● For meeting participation by telephone, $435 per meeting.

 

If the compensation is paid in New Israeli Shekels (“NIS”), the exchange rate of
the directors’ fees used to calculate the fees will be not less then $4.25 per
NIS.

 

The directors are also entitled to two and a half percent (2.5%) from amounts
received by us from non diluting funding and strategic deals, as determined by
the Board of Directors and/or the Compensation Committee.

 

 

